 

Exhibit 10.13

 

NEITHER THE ISSUANCE OR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

Principal Amount: $________ Issue Date: ________, 2016

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, Full Spectrum Inc., a Delaware corporation (the “Borrower”),
promises to pay to _______________ (the “Holder”) or his/her/its registered
assigns or successors, the sum of $__________ together with any accrued and
unpaid interest hereon, on ________, 20171 (the “Maturity Date”) if not sooner
paid.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
___________, 2016, between Borrower and the Holder (as amended, modified or
supplemented from time to time, the “SPA”).

 

The following terms shall apply to this Note:

 

ARTICLE I

INTEREST AND PAYMENTS

 

1.1.          Interest Rate. Subject to Section 3.7 hereof, interest payable on
this Note shall accrue at a rate per annum equal to ten percent (10%).

 

1.2.          Payments. Payment of the aggregate principal amount outstanding
under this Note (the “Principal Amount”), together with all accrued and unpaid
interest thereon shall be made on the Maturity Date.

 

1.3           Prepayment. This Note may be prepaid by the Borrower in whole, at
any time, or in part, from time to time, without penalty or premium, on any date
after such date which is 60 days after the Issue Date. In the event that the
Company completes any initial public offering of its securities (an “IPO”), the
outstanding Principal Amount and accrued but unpaid interest on this Note shall
be paid in full using the proceeds from such IPO within ten (10) days following
the Company’s receipt of the IPO proceeds.

 

 



1 Insert date 18 months from issuance

 

 

 

 

ARTICLE II

EVENTS OF DEFAULT

 

The occurrence of any of the following events set forth in Sections 2.1 through
2.9, inclusive, shall be an “Event of Default”. The occurrence of any of the
following Events of Default shall, at the option of the Holder hereof, make the
principal and unpaid interest hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below.

 

2.1.          Failure to Pay Principal, Interest or Other Fees. Borrower fails
to pay principal, interest or other fees hereon and such failure shall continue
for a period of ten (10) days following the date upon which any such payment was
due.

 

2.2.          Breach of Covenant. Borrower breaches any covenant or other term
or condition of this Note in any material respect and such breach, if subject to
cure, continues for a period of ten (10) days after the occurrence thereof.

 

2.3.          Breach of Representations and Warranties. Any representation or
warranty of Borrower made herein or the SPA shall be false or misleading in any
material respect.

 

2.4.          Receiver or Trustee. The Borrower or any of its subsidiaries shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.

 

2.5.          Judgments. Any money judgment, writ or similar final process shall
be entered or filed against the Borrower or any of its subsidiaries or any of
their respective property or other assets for more than $100,000 in the
aggregate for Borrower, and shall remain unvacated, unbonded or unstayed for a
period of thirty (30) days.

 

2.6.          Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
of its subsidiaries.

 

2.7.          Default Under Other Agreements. The occurrence of an Event of
Default under and as defined in the SPA or any event of default (or similar
term) under any other agreement evidencing indebtedness of at least $100,000.

 

2.8.          Failure to Deliver Replacement Note. If Borrower is required to
issue a replacement Note to Holder and Borrower shall fail to deliver such
replacement Note within seven (7) business days.

 

 

 

 

ARTICLE III

MISCELLANEOUS

 

3.1.          Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

3.2.          Notices. Any notice herein required or permitted to be given shall
be in writing and provided in accordance with the terms of the SPA.

 

3.3.          Amendment Provision. The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as it may be amended or supplemented.

 

3.4.          Assignability. This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Holder without the prior
written consent of the Borrower, which consent may not be unreasonably withheld.

 

3.5.          Cost of Collection. If default is made in the payment of this
Note, the Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.

 

3.6.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Note shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to principles of conflicts of law.
HOLDER AND BORROWER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
COMMON LAW OR STATUTORY BASES. Each party hereby submits to the exclusive
jurisdiction of the state and federal courts located in the County of New York,
State of New York.

 

3.7.          Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by Borrowers to the Holder and thus refunded to the
Borrowers.

 

3.8.          Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name
effective as of this ____ day of _______, 2016.

 

  FULL SPECTRUM INC.       By:            Name:  Stewart Kantor   Title:  CEO

 

 

 